Case 5:16-cv-05224-PKH Document 74               Filed 02/18/20 Page 1 of 1 PageID #: 2859



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION



ELIZABETH FRYBERGER                                                                    PLAINTIFF

                               NO. 16-cv-5224

UNIVERSITY OF ARKANSAS, et al                                                     DEFENDANTS


                              CLERK'S ORDER OF DISMISSAL


   On this 18th day of February, 2020, the parties hereto having filed a joint

stipulation for dismissal pursuant to Rule 41 (a), Federal Rules of Civil Procedure,

   IT IS ORDERED that plaintiff's complaint be, and hereby is dismissed with prejudice.


                              AT THE DIRECTION OF THE COURT

                               DOUGLAS F. YOUNG, CLERK


                               BY:
                                     Deputy Clerk
